Exhibit 10.4

OPTIUM CORPORATION

Employee Notice of Grant of Non-Qualified Stock Option

Eitan Gertel (the “Optionee”) has been granted an option (the “Option”) to
purchase certain shares of Optium Corporation common stock (the “Stock”)
pursuant to the Optium Corporation 2006 Stock Option and Incentive Plan, as
amended (the “Plan”), as follows:

Grant Date:

March 3, 2007

 

 

Number of Option Shares:

113,500

 

 

Option Exercise Price per Share:

$20.85

 

 

Expiration Date:

February 28, 2017

 

 

Tax Status of Option:

Non-Qualified

 

Vested Shares: Except as provided in Stock Option Agreement, and provided that
the Optionee’s employment by the Company or any of its subsidiaries has not
terminated prior to any applicable vesting date, the shares will vest 25% on
March 1, 2008 and 2.08% monthly thereafter with the final vesting occurring on
March 1, 2011. Fractional shares are not exercisable until fractional shares
equal a whole share. In addition, there shall be acceleration of vesting of (i)
25% of original grant (or 100% of remaining unvested portion is less) following
termination without Cause or Constructive Termination (each term as defined in
Optionee’s Employment Agreement with the Company) prior to an Acquisition (as
defined in the Plan) and (ii) 100% of remaining unvested portion following
termination without Cause or Constructive Termination (within one year of an
Acquisition.

By their signatures below, the Company and the Optionee agree that the Option is
governed by this Notice and by the provisions of the Plan and the Non-Qualified
Stock Option Option Agreement, both of which are attached to and made a part of
this document. The Optionee acknowledges receipt of a copy of the Plan and the
Option Agreement, represents that the Optionee has read and is familiar with
their provisions, and hereby accepts the Option subject to all of their terms
and conditions. In the event that there is a conflict between the Option
Agreement and this Notice, the terms of Option Agreement shall govern. This
Notice may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same document.

OPTIUM CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Renner

 

By:

/s/ Eitan Gertel

 

 

Name:

David Renner

 

 

Eitan Gertel

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Address:

200 Precision Road

 

 

 

 

 

 

 

Horsham, PA 19044

 

 

 

 

 

 

ATTACHMENTS:                                             Optium Corporation 2006
Stock Option and Incentive Plan, as amended through the Grant Date, the Option
Agreement, Plan Information Statement and IPO Final Prospectus


--------------------------------------------------------------------------------